***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




                                                               Electronically Filed
                                                               Supreme Court
                                                               SCWC-XX-XXXXXXX
                                                               02-NOV-2022
                                                               10:16 AM
                                                               Dkt. 17 SO


                             SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I
________________________________________________________________

         STATE OF HAWAI‘I, Petitioner/Plaintiff-Appellant,

                                    vs.

    MICAH S.K. VASCONCELLOS, Respondent/Defendant-Appellee.
________________________________________________________________

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 1DTA-18-02776)

                    SUMMARY DISPOSITION ORDER
              (By: Recktenwald, C.J., Nakayama, and
       Circuit Judge Wong, assigned by reason of vacancy,
    with McKenna, J., dissenting, and Wilson, J., dissenting)


                             I. INTRODUCTION

           Petitioner/Plaintiff-Appellant State of Hawai‘i (State)

filed a timely application for a writ of certiorari from the

July 2, 2020 judgment on appeal of the Intermediate Court of

Appeals (ICA) entered pursuant to the ICA’s June 5, 2020 Summary

Disposition Order (SDO), which affirmed the May 28, 2019
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


judgment of the District Court of the First Circuit. 1           The

district court’s judgment granted Respondent/Defendant-Appellee

Micah S.K. Vasconcellos’s Motion to Suppress Statements after

finding that Vasconcellos was subject to custodial interrogation

without being given Miranda warnings.

           Under our decision in State v. Sagapolutele-Silva, 151

Hawai‘i 283, 511 P.3d 782 (2022), and for reasons set forth

therein, Vasconcellos was not in custody at the time he was

asked the medical rule-out questions because the circumstances

of his stop did not rise to that of a formal arrest.            In holding

otherwise, the ICA erred.

                             II.   BACKGROUND

           Vasconcellos was stopped by a Honolulu Police

Department (HPD) officer for Reckless Driving after turning left

from a straight-only lane and almost hitting a pedestrian.

During the encounter, Vasconcellos acknowledged that he had seen

the pedestrian but asserted that he had stopped for and/or

swerved around the pedestrian.       The officer disagreed.       While

speaking to Vasconcellos, the officer noticed indicia of

intoxication and asked Vasconcellos to exit his vehicle and

participate in a Standardized Field Sobriety Test (“SFST”);


     1     The Honorable Summer M.M. Kupau-Odo presided.

                                     2
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


Vasconcellos consented.       The officer then asked Vasconcellos the

medical rule-out questions and Vasconcellos answered “no” to

each.

            Vasconcellos was arrested and charged with Operating a

Vehicle Under the Influence of an Intoxicant (OVUII) in

violation of Hawai‘i Revised Statutes (HRS) § 291E-61(a)(1)

(Supp. 2018) 2 and Reckless Driving in violation of HRS § 291-2

(2007) 3.   As relevant here, Vasconcellos moved to suppress his

answers to the medical rule-out questions. 4         The district court

ruled that Vasconcellos was in custody at the time these


      2     HRS 291E-61(a)(1) provides in relevant part:

            (a)   A person commits the offense of operating a vehicle
            under the influence of an intoxicant if the person operates
            or assumes actual physical control of a vehicle:
                  (1)   While under the influence of alcohol in an
                  amount sufficient to impair the person’s normal
                  mental faculties or ability to care for the person
                  and guard against casualty[.]

      3     HRS § 291-2 provides: “Whoever operates any vehicle . . .
recklessly in disregard of the safety of persons or property is guilty of
reckless driving of vehicle . . . and shall be fined not more than $1,000 or
imprisoned not more than thirty days, or both.”

      4     Vasconcellos’s motion to suppress also sought to suppress all of
his statements subsequent to the traffic stop. The district court granted
this motion in full. On appeal, the ICA only affirmed the district court’s
suppression of Vasconcellos’s answers to the medical rule-out questions while
vacating the district court’s suppression of Vasconcellos’s other statements,
including Vasconcellos’s statements after being told the reasons for the
investigatory stop and being asked to participate in the field sobriety test,
and Vasconcellos’s performance on the field sobriety test.
            In its application for certiorari, the State challenges the
district court’s suppression of Vasconcellos’s answers to the medical rule-
out questions. Vasconcellos did not file an application for certiorari.
Accordingly, this order does not address the suppression of Vasconcellos’s
other statements.

                                      3
      ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


questions were asked, and the ICA affirmed that finding.                The

ICA acknowledged that the test for determining whether a suspect

is in custody requires consideration of the totality of the

circumstances, but emphasized the existence of probable cause to

arrest Vasconcellos for Reckless Driving.             State v.

Vasconcellos, 147 Hawai‘i 145, 464 P.3d 933, 2020 WL 3027399, at

*4 (App. June 5, 2020) (SDO).          The ICA also held that the

medical rule-out questions constituted interrogation.               Id. at

*5.

A.      District Court Suppression Proceedings

              On May 28, 2019, the district court held a hearing on

Vasconcellos’s motion to suppress.           After hearing testimony from

the State’s sole witness, HPD Officer Ross Borges, the district

court found that “there was custodial interrogation at the point

of Officer Borges’s stop of Mr. Vasconcellos’s vehicle,” and

entered a written order granting Vasconcellos’s motion to

suppress.

              First, on the issue of custody, the court held that

because Officer Borges saw Vasconcellos “almost killing a

pedestrian . . . . there was definitely probable cause for a

reckless driving arrest.”         Further, “once the vehicle was

stopped and Officer Borges observed the defendant’s bloodshot

eyes, slurred speech, and the odor of alcohol, he also had
                                        4
     ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


probable cause to arrest the defendant for OVUII.”              The district

court noted that Officer Borges “even testified that once he

stopped the vehicle, Mr. Vasconcellos was not free to leave.”

Accordingly, Vasconcellos was “definitely in custody for Miranda

purposes.”

             Second, the district court found that Vasconcellos was

interrogated from the moment that he was pulled over.              The court

suppressed all of Vasconcellos’s statements, including his

response to why he was being stopped and whether he wished to

participate in the SFST. 5

             The State appealed.

B.     ICA Proceedings

             The State raised one point of error to the ICA: “The

district court erred in concluding that Vasconcellos was in

custody as soon as Officer Borges stopped him or alternatively

as soon as Officer Borges observed Vasconcellos’ indicia of

intoxication and erred in suppressing all statements made by

Vasconcellos and evidence of Vasconcellos’ performance on the

SFST.”    The State did not specifically challenge the district




      5     In addition, the district court found that the SFST would not
have been administered if Vasconcellos had not answered the medical rule-out
questions, and therefore Vasconcellos’s performance on the SFST was fruit of
the poisonous tree and should be suppressed. The ICA vacated this holding,
and it is not at issue here.
                                       5
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


court’s finding that the medical rule-out questions were

interrogation.

           The ICA affirmed the district court in part, holding

that Vasconcellos’s answers to the medical rule-out questions

were properly suppressed.      Id. at *6.     However, the ICA vacated

the district court’s order as to Vasconcellos’s other

statements, including the results of the SFST, after finding

they were not the product of custodial interrogation.            Id.

           The ICA held that when Vasconcellos told Officer

Borges that he had seen the pedestrian and stopped and/or

swerved around her — demonstrating he had seen her and was

subjectively aware of the risk of hitting her — Officer Borges

acquired probable cause to arrest Vasconcellos for Reckless

Driving – even though there was not probable cause for an OUVII

arrest.   Id.   Accordingly, the ICA agreed with the district

court that Vasconcellos was in custody and “Miranda warnings

were warranted prior to any interrogation.”          Id. at *5.

           The ICA also agreed with the district court that the

medical rule-out questions amounted to interrogation. Id.

(quoting State v. Sagapolutele-Silva, 147 Hawai‘i 92, 102, 464

P.3d 880, 890 (App. 2020)).       Thus, the ICA affirmed the district

court’s suppression of Vasconcellos’s responses to the medical

rule-out questions because “Vasconcellos was subjected to a
                                     6
     ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


custodial interrogation without having first been given Miranda

warnings.”     Id. at *6.

             The State filed a timely application for certiorari.

C.     Application for Writ of Certiorari

             The State raises the issues of custody and

interrogation in its application for certiorari:

             1. Whether the ICA gravely erred in holding that
                Respond[e]nt-Defendant-Appellee, Micah Vasconcellos
                (Vasconcellos) was in custody as soon as Honolulu Police
                Department (HPD) Officer Ross Borges pulled him over.

             2. Whether the ICA gravely erred in holding that the
                medical rule-out questions asked as part of the Standard
                Field Sobriety Test (SFST) are interrogation.


             3. Whether the ICA gravely erred in suppressing
                Vasconcellos’ answers to the medical rule-out questions.

             Vasconcellos did not file a response.

                               III. DISCUSSION

             In our recent decision in Sagapolutele-Silva, we held

that whether or not a defendant is “in custody” requires

“objectively appraising the totality of the circumstances.”                151

Hawai‘i at 299, 511 P.3d at 798 (citing State v. Melemai, 64 Haw.

479, 481, 643 P.2d, 541, 544 (1982)).           There, we explained that

the court looks for “any . . . event[s] or condition[s] that

betoken[] a significant deprivation of freedom, ‘such that an

innocent person could reasonably have believed that he or she

was not free to go and that he or she was being taken into


                                       7
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


custody indefinitely.’”      Id. (alterations in original) (citing

State v. Ketchum, 97 Hawai‘i 107, 125, 34 P.3d 1006, 1024

(2001)).

            A temporary investigative detention such as a traffic

stop is assessed under a totality of the circumstances analysis.

See Sagapolutele-Silva, 151 Hawai‘i at 299, 511 P.3d at 798

(citing State v. Ah Loo, 94 Hawai‘i 207, 211, 10 P.3d 728, 732

(2000)).    In considering whether a temporary detention has

“morphed into an arrest,” this court looks for factors

traditionally associated with arrest, such as “handcuffing,

leading the detainee to a different location, subjecting him or

her to booking procedures, ordering his or her compliance with

an officer’s directives, using force, or displaying a show of

authority beyond that inherent in the mere presence of a police

officer.”    Id. at 299, 511 P.3d at 798 (quoting Ketchum, 97

Hawai‘i at 125, 34 P.3d at 1024).        Relevant factors include:

“the time, place and length of the interrogation, the nature of

the questions asked, and the conduct of the police at the time

of the interrogation,” id. at 299, 511 P.3d at 798 (quoting

State v. Paahana, 66 Haw. 499, 503, 666 P.2d 592, 595 (1983)),

as well as “whether the investigation has focused on the suspect

and whether the police have probable cause to arrest him prior

to questioning.”    Melemai, 64 Haw. at 481, 643 P.2d at 544.
                                     8
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


           Here, the totality of the circumstances show that

Vasconcellos was not in custody.         Although the district court

acknowledged Officer Borges’s testimony that Vasconcellos “was

not free to leave,” the district court made no finding that

Vasconcellos’s freedom of movement had been curtailed to a

“degree associated with formal arrest.”         Berkemer v. McCarty,

468 U.S. 420, 440 (1984).      Indeed, the record did not establish

that his freedom had been limited to that extent.           Vasconcellos

was not told he was being arrested; he was not handcuffed or

taken to the police station; there were, at most, two officers

present during the traffic stop; and Officer Borges did not use

physical force or display “a show of authority beyond that

inherent in the mere presence of a police officer.”            Ketchum, 97

Hawai‘i at 125, 34 P.3d at 1024; see State v. Patterson, 59 Haw.

357, 363-64, 581 P.2d 752, 756 (1978) (finding no custody where,

inter alia, “[n]o guns were drawn and kept upon the defendant”).

Although Officer Borges asked Vasconcellos to step out of his

car and over to the sidewalk, that alone is insufficient to turn

the traffic stop into a custodial arrest.          See Kernan v. Tanaka,

75 Haw. 1, 38, 856 P.2d 1207, 1226 (1993) (“Ordering the driver

to exit the vehicle is an extension of the [temporary

investigative] seizure that must be accompanied by sufficient

facts to support the officer’s action.”).

                                     9
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


              Thus, under a totality of the circumstances analysis,

Vasconcellos was not in custody at the time Officer Borges asked

the medical rule-out questions, and Miranda warnings were not

required. 6

                              IV.   CONCLUSION

              For the foregoing reasons, the ICA erred in affirming

the district court’s suppression of Vasconcellos’s responses to

the medical rule-out questions.        The ICA’s July 2, 2020 judgment

on appeal and the district court’s May 28, 2019 judgment are

vacated as to the suppression of those responses.            In all other

respects, the judgment of the ICA is affirmed.           This case is

remanded to the district court for further proceedings

consistent with this order.

              DATED: Honolulu, Hawai‘i, November 2 2022.

Brian R. Vincent,                   /s/ Mark E. Recktenwald
for petitioner
                                    /s/ Paula A. Nakayama
Alen M. Kaneshiro,
for respondent                      /s/ Paul B.K. Wong




      6     Given that Vasconcellos was not in custody, we need not reach the
question of interrogation to conclude that Miranda warnings were not
required.
                                     10